OPINION — AG — **** HEALTH DEPARTMENT EMPLOYEES — INSURANCE **** COUNTY HEALTH DEPARTMENT EMPLOYEES, BY REASON OF BEING CONSIDERED STATE EMPLOYEES, ARE NOT ELIGIBLE FOR ANY OTHER GOVERNMENT GROUP INSURANCE PLAN. FURTHER, A COUNTY COULD NOT PAY FOR COVERAGE FOR A COUNTY GROUP HEALTH INSURANCE PLAN FOR SUCH EMPLOYEE SINCE THEY WOULD NOT BE COUNTY EMPLOYEES. EMPLOYEES OF THE COUNTY DEPARTMENT OF HEALTH, BEING STATE EMPLOYEES, WOULD NOT BE ELIGIBLE BY DEFINITION FOR A COUNTY GROUP HEALTH INSURANCE PLAN BECAUSE IT WOULD COVER ONLY COUNTY EMPLOYEES, REGARDLESS OF HOW THE PREMIUM WAS PAID. FURTHER, A STATE EMPLOYEE, BY REASON OF SUCH EMPLOYMENT WITH THE STATE, IS  NOT PRECLUDED FROM CONTRACTING PRIVATELY FOR INSURANCE COVERAGE WHERE HE PAYS THE PREMIUMS HIMSELF BUT WHETHER OR NOT HE WOULD RETAIN FULL BENEFIT OF THE STATE EMPLOYEES INSURANCE COVERAGE WILL BE DEPENDENT UPON THE EXACT TERMS OF THE RESPECTIVE CONTRACTS. CITE: 11 Ohio St. 1975 Supp., 16 [11-16], 74 Ohio St. 1971 1301 [74-1301], 2 OKL.OP.A.G. 181 (JAMES H. GRAY)